Name: 2011/201/EU: Council Decision of 28 February 2011 on the conclusion of a Voluntary Partnership Agreement between the European Union and the Republic of Cameroon on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT)
 Type: Decision
 Subject Matter: European construction;  trade;  Africa;  wood industry;  trade policy;  forestry
 Date Published: 2011-04-06

 6.4.2011 EN Official Journal of the European Union L 92/3 COUNCIL DECISION of 28 February 2011 on the conclusion of a Voluntary Partnership Agreement between the European Union and the Republic of Cameroon on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT) (2011/201/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(3) and the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a)(v) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In May 2003, the European Commission adopted a Communication to the European Parliament and to the Council entitled Forest Law Enforcement, Governance and Trade (FLEGT): Proposal for an EU Action Plan which called for measures to address illegal logging through the adoption of voluntary partnership agreements with timber-producing countries. Council conclusions on that Action Plan were adopted in October 2003 (1) and the European Parliament adopted a resolution on the subject on 11 July 2005 (2). (2) In accordance with Council Decision 2011/200/EU (3), the Voluntary Partnership Agreement between the European Union and the Republic of Cameroon on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT) (hereinafter referred to as the Agreement) was signed on 27 September 2010, subject to its conclusion. (3) The Agreement should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Voluntary Partnership Agreement between the European Union and the Republic of Cameroon on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered on behalf of the Union to make the notification provided for in Article 31 of the Agreement, in order to bind the Union. Article 3 The Union shall be represented by representatives of the Commission in the Joint Implementation Council and the Joint Monitoring Committee set up in accordance with Article 19 of the Agreement. The Member States may participate in the meetings of the Joint Implementation Council and the Joint Monitoring Committee as members of the Union delegation. Article 4 For the purpose of amending the Annexes of the Agreement, on the basis of Article 29 thereof, the Commission is authorised, in accordance with the procedure laid down in Article 11(3) of Council Regulation (EC) No 2173/2005 of 20 December 2005 on the establishment of a FLEGT licensing scheme for imports of timber into the European Community (4), to approve such amendments on the Unions behalf. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 28 February 2011. For the Council The President FELLEGI T. (1) OJ C 268, 7.11.2003, p. 1. (2) OJ C 157 E, 6.7.2006, p. 482. (3) See page 1 of this Official Journal. (4) OJ L 347, 30.12.2005, p. 1.